DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 1/28/2021.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 12, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the feature “receive an input, via the interface, the input selecting a subset of one or more objects from the set of objects for synchronization synchronize changes only to the subset of one or more selected objects at the content management system to the corresponding local peers of the selected objects” with the combination of following limitations:
communicate with a remote content management system to determine a content navigation hierarchy and a set of objects in the content navigation hierarchy on the remote content management system; 
maintain in a local cache in a local file system a local content hierarchy that reflects at least a portion of the content navigation hierarchy on the remote content management system, the local content hierarchy containing local peers of corresponding objects in the content navigation hierarchy on the remote content management system; 
provide a user interface with controls to allow a user to independently select multiple objects in the content navigation hierarchy for synchronization with corresponding local peers in 
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Clark et al. US Pat. 7,593,943.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUANKHANH D PHAN/            Examiner, Art Unit 2154